Citation Nr: 0323964	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction 
with psychophysiological gastrointestinal and musculoskeletal 
reaction, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability, based on service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 1, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was treated for anxiety reaction with 
pyschophysiological gastrointestinal and 
musculoskeletal reaction by Dr. Pressley 
R. Rankin, Jr., P.O. Box 40, Ellerbe, 
North Carolina 28328-0040, during the 
period of January 1998 to the present 
and, possibly, at Moore Regional 
Hospital, Pinehurst, North Carolina 
28374, during the period of February 1996 
to the present.  Make arrangements to 
obtain hospital summaries, outpatient 
records, imaging, notes and procedures.  

2.  Then, when the above is complete, 
make arrangements for the veteran to be 
afforded psychiatric and any other 
examinations deemed necessary to 
determine the current severity the 
veteran's service-connected anxiety 
reaction with psychophysiological 
gastrointestinal and musculoskeletal 
reaction.  All indicated tests and 
studies should be conducted and all 
clinical manifestations should be 
reported in detail.  (1) The examiner(s) 
should indicate, with respect to each of 
the psychiatric symptoms identified under 
the current schedular criteria for rating 
mental disorders, if such symptom is a 
manifestation of the veteran's service-
connected anxiety reaction with 
gastrointestinal and musculoskeletal 
reaction.  (2) To the extent possible, 
the examiner(s) is (are) requested to 
distinguish the manifestations of the 
veteran's service-connected anxiety 
reaction with psychophysiological 
gastrointestinal and musculoskeletal 
reaction from those manifestations of any 
other mental disorder found to be 
present.  (3) Based on the examination 
and a review of the record, the 
physician(s) is (are) requested to offer 
an opinion of the extent to which the 
veteran's service- connected anxiety 
reaction with psychophysiological 
gastrointestinal and musculoskeletal 
reaction interferes with his ability to 
work.  The pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment and 
current behavior and health should be set 
forth.  (4) In addition, based upon a 
review of the record and the examination, 
the examiner should assign a score on the 
Global Assessment of Functioning (GAF) 
scale consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
4th ed. (1994), and explain what the 
assigned score represents.  A complete 
rationale should be provided for all 
opinions offered.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner is requested to note in the 
examination report that such a review was 
performed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





